DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 05/06/2022.
Applicant has canceled claim 3 and added new claims 39 – 40.
Claims 1, 2 and 4 – 40 are presented for examination.

Allowable Subject Matter
Claims 1, 2 and 4 – 40 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1, 2 and 4 – 38, the prior art fails to show that the follower can rotate about the follower rotational axis by rotationally following the coupling counter element in a rotation about the at least one joint rotational axis, and the sensor device has at least one sensor for detecting a respective rotational position of the follower relative to the bearing body in relation to the follower rotational axis, wherein the follower is arranged outside a bearing region of the joint, in which the coupling element and the coupling counter element are engaged with one another, and the at least one sensor is arranged inside the follower and/or the follower forms a protective housing for the at least one sensor, wherein the follower is mounted such that it moves relative to the coupling element for providing or maintaining a follower coupling to the coupling counter element by at least one degree of freedom of movement, that is different to the rotatability about the follower rotational axis.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 39, the prior art fails to show that the follower can rotate about the follower rotational axis by rotationally following the coupling counter element in a rotation about the at least one joint rotational axis, and the sensor device has at least one sensor for detecting a respective rotational position of the follower relative to the bearing body in relation to the follower rotational axis, wherein the follower is arranged outside a bearing region of the joint, in which the coupling element and the coupling counter element are engaged with one another, and the at least one sensor is arranged inside the follower and/or the follower forms a protective housing for the at least one sensor, a holding device for holding the bearing body against rotation with respect to the follower rotational axis on the coupling element.  These features taken together with the other limitations of the claim renders the claim allowable over prior art.
As to claim 40, the prior art fails to show that the follower can rotate about the follower rotational axis by rotationally following the coupling counter element in a rotation about the at least one joint rotational axis, and the sensor device has at least one sensor for detecting a respective rotational position of the follower relative to the bearing body in relation to the follower rotational axis, wherein the follower is arranged outside a bearing region of the joint, in which the coupling element and the coupling counter element are engaged with one another, and the at least one sensor is arranged inside the follower and/or the follower forms a protective housing for the at least one sensor, wherein a holding device supports the bearing body with at least one degree of freedom of movement suitable for providing or maintaining the follower coupling of the follower to the coupling counter element, which is different from the rotatability about the follower rotational axis, with respect to the coupling element.  These features taken together with the other limitations of the claim renders the claim allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858